20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagood et al (USPgPub 2008/223704).


providing a substrate (504), and forming an alignment mark (para 0009) on the substrate;
forming an insulating layer (502 or 503 or 504) on the substrate where the alignment mark is formed, coating a hydrophobic layer (530) on the insulating layer corresponding to the alignment mark; and
	coating a black photo spacer (BSP) material (black matrix layer 524 and support spacer 527) on the insulating layer and the hydrophobic layer (530).
Hagood et al do not disclose specifically drying the hydrophobic layer, and also specifically exploring, developing and etching the BSP material to form a BSP pattern, as claimed by applicant. However, since such claimed methods are known to those skilled in the art for forming layers, it would have been obvious to one of ordinary skill in the art to use such conventional prior art methods to fabricate the hydrophobic layer and the BSP pattern.
	In light of this, applicant’s claimed method of drying the hydrophobic layer and exploring, developing and etching the BSP 
As to claim 18, Hagood et al disclose a liquid crystal device (para. 0079) including the array substrate, the liquid crystal display panel including oppositely located first (upper) and second (lower) substrates (Figs. 5, 15-17), the array substrate located on the first (upper) substrate.
As to claims 2-4, providing an active layer of metal layers within a non-display area of the array substrate is routine and known to those skilled in the art and therefore would have been obvious to one of ordinary skill in the art.
As to claims 5, 17 and 20, although Hagood do not disclose the hydrophobic layer formed of polyethylene terephthalate, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to provide the hydrophobic layer of any suitable known material. As such applicant’s claimed polyethylene terephthalate material for the hydrophobic layer would have been a matter of obvious alternative design choice to one of ordinary skill in the art.
As to claims 6-7, applicant’s claimed processes of inkjet printing process, spray coating process, slit coating process, or spin coating process at certain temperature for the hydrophobic layer are known, routine and conventional to those 
As to claims 8-10, 16 and 19, providing a color filter and a pixel electrode appropriately is known, routine and conventional to those skilled in the art and therefore would have been obvious to one of ordinary skill in the art.
As to claims 11-14, providing the BSP as claimed by applicant would be considered routing and conventional to those skilled in the art and therefore would have been obvious to one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879